Case 2:18-cv-02472-WBV-DMD Document 103-1 Filed 02/11/19 Page 1of3

MARY FRANCES WADE on 09/13/2018

 

1 UNITED STATES DISTRICT COURT

2 EASTERN DISTRICT OF LOUISIANA

3

4 JUDY WILLIAMS, ET AL CIVIL ACTION NO.

5 18-2472 c/w 18-6113
6 VERSUS SECTION: A/3

7 MAGISTRATE: DEK

8 IQS INSURANCE RISK
9 RETENTION GROUP, INC.,
10 SOUTHERN REFRIGERATED
11 TRANSPORT, INC. AND
12 DARNELL ARTIN
13
14
15
16
17 VIDEOTAPED DEPOSITION OF MARY FRANCES WADE,
18 209 ST. MALO STREET, HOUMA, LOUISIANA 70363,
19 taken at the NUGENT KEATING PERSONAL INJURY LAW
20 FIRM, 3300 CANAL STREET, SUITE 100, NEW ORLEANS,
21 LOUISIANA 70119, in the above-entitled cause on

22 the 13th day of September, 2018.

 

 

 

23
24
25
New Orleans 504.522.2107 North Shore
Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 4 EXHIBIT

 
Case 2:18-cv-02472-WBV-DMD Document 103-1 Filed 02/11/19 Page 2 of 3

MARY FRANCES WADE on 09/13/2018

 

 

 

 

27
1 A. No.
2 Q. Okay. And when did you first notice
3 the truck that you ultimately collided with?
4 A. The bump, like the connection.
5 Q Okay. So at the collision?
6 A. Yeah.
7 Q Okay. So you didn't see it before
8 that?
9 A. No.
10 Q. Okay.
11 A. I was playing in my phone, actually,
12 the whole time --
13 Q. I figured that.
14 A. -- so --
15 Q. Which I was going to ask you, and
16 now is as good of a time as any. Your cell phone
17 provider is who?
18 A. Boost Mobile.
19 Q. Booth?
20 A. Boost.
21 Q. Boost? Oh, Boost? Oh, yeah.
22 A. Yeah.
23 Q. Okay. And your phone number?
24 A. (985) 346-1990.
25 Q. And you've had that number for how
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040
Case 2:18-cv-02472-WBV-DMD Document 103-1 Filed 02/11/19 Page 3 of 3

MARY FRANCES WADE on 09/13/2018

 

 

 

 

28
1 long?
2 A. About 12 years.
3 Q. Okay. All right. So you were
4 Facebooking or playing, doing whatever, I don't
5 know.
6 A. Candy Crush.
7 Q. Okay. Okay. Playing on your phone
8 and were not looking up. I get it.
9 A. (Shakes head negatively.)
10 Q. And the first time you realized that
11 the truck is there is at impact?
12 A. Yes.
13 Q. Okay. And at impact do you know --
14 well, scratch that.
15 When you look up, what do you see?
16 I mean, in other words, where are y'all in
17 relation to the truck?
18 A. I saw the white back of the truck.
19 Q. The trailer?
20 A. Yeah.
21 Q. Was he -- you heard me describe
22 "articulating" to Ms. Thomas, which is that
23 tractor-trailer (indicating) is fully straight,
24 right?
25 A. Uh-huh (affirmatively). Yes.
New Orleans 504.522.2101 North Shore 985.206.9303

Toll Free 800.526.8720 SerpasCourtReporting.com Baton Rouge 225.332.3040
